Compliance Report pursuant to the Rule 10f-3* The following securities were purchased pursuant to Rule 10f-3 and all requirements of the Rule 10f-3 Procedures of the Fund: Fund Trade Date Issuer Cusip Shares Offering Price Spread Cost Dealer Executing Trade % of Offering Syndicate Members JPMorgan Value Opportunities Fund 9/21/2005 Genworth Financial Inc (GNW) Secondary 37247D10 51,700 $29.50 $0.77 $1,525,150 Morgan Stanley and Company 13.75% Morgan Stanley & Co, Banc of America Securities, JPMorgan, Merrill Lynch & Co, Citigroup Global Markets, HSBC, Deutsche Bank Securities, Goldman Sachs & Co, Lehman Brothers, UBS Investment Bank JPMorgan Value Opportunities Fund 12/6/2005 Northeast Utilities (NU) - Secondary 66439710 1,500 $19.09 $0.62 $28,635 Lazard Freres and Co New York 5.10% Banc of America Securities, Citigroup Global Markets, Wachovia Securities, A.G. Edwards, JPMorgan, Lazard Capital Markets, Lehman Brothers JPMorgan Value Opportunities Fund 12/6/2005 Northeast Utilities (NU) - Secondary 66439710 73,300 $19.09 $0.62 $1,399,297 Lehman Brothers Inc New York 5.10% Banc of America Securities, Citigroup Global Markets, Wachovia Securities, A.G. Edwards, JPMorgan, Lazard Capital Markets, Lehman Brothers JPMorgan Value Opportunities Fund 5/17/2007 Taiwan Semiconductor Manufacturing Company Limited (TSM) Secondary 8.74E+08 431,900 $10.68 $0.19 $4,612,692 Goldman Sachs and Company 2.57% Goldman Sachs & Co, JPMorgan, ABN AMRO Rothschild, Banc of America Securities, Citigroup Global Markets, CLSA Asia-Pacific Markets, Credit Suisse, HSBC JPMorgan Value Opportunities Fund 5/21/2007 Spirit AeroSystems Holdings, Inc. (SPR) Secondary 8.49E+08 122,500 $33.50 $1.26 $4,103,750 Credit Suisse First Boston 1.75% Credit Suisse, Goldman Sachs & Co, Morgan Stanley & Co, Banc of America Securities, Citigroup Global Markets, Deutsche Bank, JPMorgan, Lehman Brothers, Merrill Lynch & Co, RBC Capital Markets, Scotia Capital, UBS Investment Bank, Westwind Partners JPMorgan Value Opportunities Fund 6/12/2007 Hertz Corporation (HTZ) Secondary 42805T10 151,300 $22.25 $0.78 $3,366,425 Lehman Brothers Inc. 1.00% Goldman Sachs & Co, LehMAN Brothers, Merrill Lynch & Co, Deutsche Bank, JPMorgan, Morgan Stanley & Co, Credit Suisse, UBS Investment Bank, Wachovia Securities JPMorgan Value Opportunities Fund 8/13/2007 VMware, Inc. (VMW) IPO 92856340 23,000 $29.00 $1.60 $667,000 Citigroup Global Markets 1.29% Citigroup Global Markets, JPMorgan, Lehman Brothers, Credit Suisse, Merrill Lynch & Co, Deutsche Bank JPMorgan Value Opportunities Fund 7/29/2008 XL Capital Limited ("XL") Secondary 010516331** 172,900 $16.00 $0.48 $2,766,400 Goldman Sachs and Company 0.28% Goldman Sachs & Co, UBS Investment Bank, ABN AMRO, Citigroup Global Markets, JPMorgan, Banc of America Securities, Barclays Capital, Calyon Securities, ING, KeyBanc Capital Markets, Lazard Capital Markets, Mizuho Securities, Morgan Stanley & Co. * All issuers have been review and confirmed to have a continuous operating history of not less than three years (Including the operations of predecessors). ** XL Capital Limited was initially offered under CUSIP G98255105, then on T+5 the offering was merged into the common stock CUSIP 010516331. Monthly Compliance Report pursuant to the Rule 10f-3* For the period from January 1, 2009 to June 30, 2009 Equity Securities Fund Trade Date Issuer CUSIP Shares Offering Price Spread Cost Dealer Executing Trade % of Offering Syndicate JPMorgan Value Opportunities Fund 04/01/09 American Electric Power ("AEP") Secondary 025537101 30,200 $24.50 $0.735 $739,900 Credit Suisse Securities 0.36% Barclays, Citigroup, Credit Suisse, JP Morgan, Morgan Stanley JPMorgan Value Opportunities Fund 05/08/09 Wells Fargo & Company (WFC) Secondary 94974610 100 $22.00 $0.52 $2,200 Samuel A. Ramirez & Co 0.33% Wachovia Securities, J.P. Morgan, Goldman, Sachs & Co., Morgan Stanley JPMorgan Value Opportunities Fund 05/08/09 Wells Fargo & Company (WFC) Secondary 94974610 200 $22.00 $0.52 $4,400 Blaylock Robert Van LLC 0.33% Wachovia Securities, J.P. Morgan, Goldman Sachs & Co., Morgan Stanley JPMorgan Value Opportunities Fund 05/08/09 Wells Fargo & Company (WFC) Secondary 94974610 38,500 $22.00 $0.52 $847,000 Wachovia Securities LLC 0.33% Wachovia Securities, J.P. Morgan, Goldman Sachs & Co., Morgan Stanley JPMorgan Value Opportunities Fund 05/12/09 BB&T Corporation (BBT) Secondary 05493710 50,300 $20.00 $0.60 $1,006,000 Goldman Sachs and Company 4.67% Goldman Sachs & Co., J.P. Morgan, Morgan Stanley, BB&T Capital Markets JPMorgan Value Opportunities Fund 05/20/09 Hertz Global Holdings Inc. (HTZ) Secondary 42805T10 127,200 $6.50 $0.27 $826,800 Goldman Sachs and Company 0.87% J.P. Morgan, Goldman Sachs & Co., Merrill Lynch & Co., Barclays Capital, Deutsche Bank Securities JPMorgan Value Opportunities Fund 06/02/09 Prudential Financial Inc (PRU)Secondary 744320102 23600 $39.00 $1.243 $920,400 Goldman Sachs and Company 3.12% Citigroup, Goldman Sachs & Co, J.P. Morgan * All issuers have been review and confirmed to have a continuous operating history of not less than three years (Including the operations of predecessors).
